  

SOUTHERN NATURAL GAS COMPANY

FIRM TRANSPORTATION SERVICE AGREEMENT

CONTRACT CODE FSNG1

EXHIBIT A

   Exhibit 10(c)(ii)

                     

SERVICE
TYPE

   SERVICE
TYPE CODE        RECEIPT POINTS    MDRQ         POINT CODE   

POINT NAME

   (MCF) FT/FTNN    2      605500   

COLUMBIA GULF - SHADYSIDE TO SNG

   208         606400   

SESH - CENTERPOINT TO SNG

   219                               427                 FT    29      605500   

COLUMBIA GULF - SHADYSIDE TO SNG

   16,129         606400   

SESH - CENTERPOINT TO SNG

   16,931                            TOTAL PKG    33,060                 FT   
31      018450   

VKGC - MAIN PASS 289 TO SNG

   2,057         606400   

SESH - CENTERPOINT TO SNG

   2,159                            TOTAL PKG    4,216                 FT    42
     060000   

ELBA TO SNG

   30,000 FT/FTNN    44      605500   

COLUMBIA GULF - SHADYSIDE TO SNG

   12,691         606500   

SESH - GULF SOUTH TO SNG

   12,539                            TOTAL PKG    25,230                        
                                 TOTAL CONTRACT    92,933                

 

By:

 

 

   

By:

 

 

  ALABAMA GAS CORPORATION       SOUTHERN NATURAL GAS COMPANY

Effective Date: 09/01/2010    

       

Supersedes the previous Exhibit A

     

The MDRQ for Service Type Code 42 is in effect solely during the period
October 1 through May 31 each year of the term.



--------------------------------------------------------------------------------

SOUTHERN NATURAL GAS COMPANY

FIRM TRANSPORTATION SERVICE AGREEMENT

CONTRACT CODE FSNG1

EXHIBIT B

 

SERVICE
TYPE

  SERVICE
TYPE CODE   START
DATE   PRIMARY
TERM   PRIMARY
NOTICE
REQUIRED   EVERGREEN
TERM   EVERGREEN
NOTICE
REQUIRED        MDDQ
(MCF)   FT
(MCF)   FTNN
(MCF)               DELIVERY POINTS                      POINT CODE   

POINT NAME

       FT/FTNN   2   11/1/1993   8/31/2013   365 DAYS   YEARLY   365 DAYS  
658500   

ALA - BIRMINGHAM AREA

   1,182   427   755 FT   29   5/1/2004   8/31/2013   365 DAYS   YEARLY   365
DAYS   658500   

ALA - BIRMINGHAM AREA

   17,060                   940002   

ALA - TUSCALOOSA AREA

   15,000                   940006   

ALA - TALLADEGA AREA

   1,000                                                    TOTAL PKG    33,060
  33,060   0                               FT   31   5/1/2004   8/31/2013   365
DAYS   YEARLY   365 DAYS   940035   

ALA - JASPER AREA

   4,216   4,216   0 FT/FTNN   44   9/1/2010   8/31/2013   365 DAYS   YEARLY  
365 DAYS   654700   

ALA - GADSDEN AREA

   33,000                   658500   

ALA - BIRMINGHAM AREA

   83,825                   659700   

ALA - ANNISTON AREA

   36,150                   659900   

ALA - DEMOPOLIS AREA

   6,589                   801600   

ALA - GREENE COUNTY

   75                   803700   

ALA - SELMA #1

   575                   803800   

ALA - SELMA #2

   9,827                   805300   

ALA - MONTGOMERY #4

   8,341                   805500   

ALA - MONT #6 (SOUTH)

   16,595                   806000   

ALA - RUSSELL MILLS

   261                   813600   

ALA - OPELIKA #3

   5,695                   817400   

ALA - BRENT & CENTERVILLE

   1,200                   834100   

ALA - PLANT MILLER

   2                   909700   

ALA - PHENIX CITY AREA

   9,000                   940002   

ALA - TUSCALOOSA AREA

   20,992                   940005   

ALA - LINCOLN AREA

   1,900                   940006   

ALA - TALLADEGA AREA

   5,100                   940011   

ALA - OPELIKA AREA

   15,420                   940021   

ALA - FAIRFAX- SHAWMUT AREA

   5,682                   940022   

ALA - MONTGOMERY AREA

   4,585                   940024   

ALA - TUSKEGEE AREA

   8,103                   940035   

ALA - JASPER AREA

   1,084                   940046   

ALA - REFORM AREA

   600                   940056   

ALA - PELL CITY AREA

   1,553                                                    TOTAL PKG    276,154
  25,230   250,924                              

 

Page 1 of 7



--------------------------------------------------------------------------------

SOUTHERN NATURAL GAS COMPANY

FIRM TRANSPORTATION SERVICE AGREEMENT

CONTRACT CODE FSNG1

EXHIBIT B

 

SERVICE
TYPE

  SERVICE
TYPE CODE   START
DATE   END
DATE   PRIMARY
NOTICE
REQUIRED   EVERGREEN
TERM   EVERGREEN
NOTICE
REQUIRED         MDDQ
(MCF)   FT
(MCF)   FTNN
(MCF)                DELIVERY POINTS                       POINT CODE   

POINT NAME

       FT   42   12/1/2006   9/30/2013   730 DAYS   YEARLY   365 DAYS    805400
  

ALA - MONT #5 (NORTH)

   15,000                    805500   

ALA - MONT #6 (SOUTH)

   15,000                                                      TOTAL PKG   
30,000   30,000   0                                                            
                                             TOTAL CONTRACT    344,612   92,933
  251,679                               

 

By:

 

 

   

By:

 

 

  ALABAMA GAS CORPORATION       SOUTHERN NATURAL GAS COMPANY

Effective Date: 09/01/2010    

       

Supersedes the previous Exhibit B

     

 

The MDDQ for FSNG1 shall be reduced by an average of 80,264 mcf for each of the
months of April through September each year. Such reduction was authorized as
mitigation in Docket Numbers RS92-10 and/or RP99-496 and is set forth at the
delivery point and corresponding receipt point level in Sonet Premier. (Service
Type Code 42 is excluded from this provision.)

The MDDQ for Service Type Code 42 is in effect solely during the period
October 1 through May 31 each year of the term.

 

Page 2 of 7



--------------------------------------------------------------------------------

Service Agreement: FSNG1

Effective: 09/01/2010

Supersedes the previous Exhibit B

EXHIBIT B

SHIPPER: Alabama Gas Corporation

These pages of the Exhibit B of Service Agreement FSNG1 detail the firm contract
pressure obligations underlying

each delivery point MDDQ to Exhibit B of FSNG1.

 

                                     For Information Only: Stand Alone
Meter Station Design Capability

Point

Name

  Point
Code   Meter
Station
Code   MDDQ
(mcf/d)   6%
MDDQ
(mcf/hr)   Daily
Delivery
Capacity
(mcf/d)   Pressure
Obligation
(psig)   Line Pressure
Max/Min        Max
Daily
Capability
(mcf/d)   Max
Hourly
Capability
(mcf/hr)   Pressure
Used for
Station
Capability
(psig)  

Gadsden Area

  654700     33,000   1,980                

Ragland

    841200       333   50         672   28   50

Ashville

    841400       714   Line   >100#       45,432   1,893   430

Gadsden 5

    841900       683   195         1,582   63   195

Gadsden 1

    842200       19,616   145         76,664   3,885   145

Gadsden 2

    842300       3,502   145         8,592   358   145

Gadsden 3

    842400       3,162   Line   >150#       12,120   605   295

Gadsden 4

    843000       3,131   145         4,302   185   145

Gadsden 6

    843600       1,859   150         7,155   206   150  

Birmingham Area

  658500     102,067   6,124                

Oak Grove

    821200       290   100         1,200   50   100

Forestdale

    821800       1,472   150         6,000   168   250

North B’ham

    822600       13,868   Line   200# - 300#       121,608   5,067   350

Tarrant

    822800       2,467   Line   >150#       37,920   1,580   320

Roebuck

    825700       19,487   Line   >425#       118,656   4,944   475

Leeds #1

    826400       2,228   75         6,384   266   75

Leeds #2

    826500       2,974   300         12,288   512   300

Lehigh Portland

    826700       0   Line         20,880   870   100

Pleasant Grove

    828600       6,405   Line   >575#       24,144   1,006   575

Bessemer #1

    829200       5,560   Line   >560#       38,640   1,610   560

Bessemer #2

    829300       3,453   Line   >485#       26,232   1,093   485

Genery Gap

    830400       15,669   Line   >370#       90,624   3,776   500

Helena-Alagas

    830900       3,767   Line   >325#       14,832   618   340

Helena #2

    831000       0   Line   >325#       30,096   1,254   325

Alabaster #1

    831400       879   Line   >335#       8,184   341   340

 

Page 3 of 7



--------------------------------------------------------------------------------

Service Agreement: FSNG1

Effective: 09/01/2010

Supersedes the previous Exhibit B

EXHIBIT B

SHIPPER: Alabama Gas Corporation

These pages of the Exhibit B of Service Agreement FSNG1 detail the firm contract
pressure obligations underlying

each delivery point MDDQ to Exhibit B of FSNG1.

 

                                     For Information Only: Stand Alone
Meter Station Design Capability

Point

Name

  Point
Code   Meter
Station
Code   MDDQ
(mcf/d)   6%
MDDQ
(mcf/hr)   Daily
Delivery
Capacity
(mcf/d)   Pressure
Obligation
(psig)   Line Pressure
Max/Min        Max
Daily
Capability
(mcf/d)   Max
Hourly
Capability
(mcf/hr)   Pressure
Used for
Station
Capability
(psig)  

Alabaster #2

    831500       975   Line   >340#       3,840   160   340

Alabaster #3

    831600       618   Line   >330#       13,296   554   330

Columbiana

    832600       1,184   100         3,696   154   140

Montevallo

    833400       1,660   Line   >150#       10,392   433   340

Ensley

    837400       6,902   Line   >150#       63,240   2,635   315

Barrett Co

    838100       396   50         720   30   150

Bullock

    838300       162   50         720   30   150

Harbison Walker

    838700       697   200         3,120   130   174

Fairfield

    839200       10,954   Line   >175#       44,136   1,839   315  

Anniston Area

  659700     36,150   2,169                

Anniston #1

    845600       12,081   110         36,312   1,513   100

Anniston #2

    845700       4,776   150         44,136   1,839   120

Anniston #3

    845800       17,671   250         51,576   2,149   250

Heflin

    847000       1,031   55         1,656   69   55

Chocoloco

    848100       591   Line         11,664   486   400  

Demopolis Area

  659900     6,589   395                

Demopolis #1

    801400       727   60         3,792   158   60

Demopolis #2

    801500       1,926   75         3,984   166   75

Greensboro

    802400       1,534   200         2,904   121   200

Uniontown

    802600       700   125         1,872   78   125

Marion

    803400       1,702   165         2,976   124   165

 

Page 4 of 7



--------------------------------------------------------------------------------

Service Agreement: FSNG1

Effective: 09/01/2010

Supersedes the previous Exhibit B

EXHIBIT B

SHIPPER: Alabama Gas Corporation

These pages of the Exhibit B of Service Agreement FSNG1 detail the firm contract
pressure obligations underlying

each delivery point MDDQ to Exhibit B of FSNG1.

 

                                     For Information Only: Stand Alone
Meter Station Design Capability

Point

Name

  Point
Code   Meter
Station
Code   MDDQ
(mcf/d)   6%
MDDQ
(mcf/hr)   Daily
Delivery
Capacity
(mcf/d)   Pressure
Obligation
(psig)   Line Pressure
Max/Min        Max
Daily
Capability
(mcf/d)   Max
Hourly
Capability
(mcf/hr)   Pressure
Used for
Station
Capability
(psig)  

Phenix City Area

  909700     9,000   540                

Phenix City #1

    810600       4,565   Line   <175#       21,144   881   175

Phenix City #2

    810700       2,726   200         5,688   237   200

Phenix City #3

    810800       1,709   Line   <200#       9,720   405   175  

Tuscaloosa Area

  940002     35,992   2,160                

Tuscaloosa #1

    816400       14,184   Line   250# - 400#       104,832   4,368   340

Tuscaloosa #2

    816500       15,503   Line   >300#       25,608   1,067   440

Tuscaloosa #3

    816600       6,305   125         7,560   315   175  

Lincoln Area

  940005     1,900   114                

Vincent

    827800       905   200         2,280   95   200

Lincoln #2

    828200       615   250         768   32   250

Riverside East

    844800       100   100         288   12   180

Lincoln #1

    845000       280   48         1,008   42   48  

Talladega Area

  940006     6,100   366                

Talladega Raceway

    845400       313   200         4,368   182   55

Talladega #1

    847600       3,461   50         17,496   729   50

Talladega #2

    847700       2,326   148         12,048   502   145  

Opelika Area

  940011     15,420   925                

Lochapoka

    809500       1,197   Line         14,640   610   500

Auburn

    812600       8,704   125         10,872   453   250

Opelika #1

    813400       5,132   Line   <600#       15,000   625   525

Opelika #2

    813500       387   Line   <600#       17,136   714   575

 

Page 5 of 7



--------------------------------------------------------------------------------

Service Agreement: FSNG1

Effective: 09/01/2010

Supersedes the previous Exhibit B

EXHIBIT B

SHIPPER: Alabama Gas Corporation

These pages of the Exhibit B of Service Agreement FSNG1 detail the firm contract
pressure obligations underlying

each delivery point MDDQ to Exhibit B of FSNG1.

 

                                     For Information Only: Stand Alone
Meter Station Design Capability

Point

Name

  Point
Code   Meter
Station
Code   MDDQ
(mcf/d)   6%
MDDQ
(mcf/hr)   Daily
Delivery
Capacity
(mcf/d)   Pressure
Obligation
(psig)   Line Pressure
Max/Min        Max
Daily
Capability
(mcf/d)   Max
Hourly
Capability
(mcf/hr)   Pressure
Used for
Station
Capability
(psig)  

Fairfax/Shaw Area

  940021     5,682   341                

Fairfax Mills-WP

    814400       83   Line         3,384   141   47

Fairfax City

    814500       1,934   100         6,360   265   100

Shawmut- Lang

    815200       2,583   Line   < 600#       17,424   726   400

LaFayette

    814200       1,082   150         3,456   144   150  

Montgomery Area

  940022     4,585   275                

Montgomery #2

    805100       3,325   600         53,952   2,248   575

Montgomery #3

    805200       1,015   175         8,472   353   240

Eclectic

    806800       245   100         2,496   104   430  

Tuskegee Area

  940024     8,103   486                

Tuskegee #1

    808800       6,466   100         7,488   312   100

Tuskegee #2

    808900       1,314   Line         16,320   680   500

Notasulga

    809400       323   175         720   30   145  

Jasper

  940035     5,300   318                

Jasper #1

    835600       4,627   150         8,808   367   150

Parrish Oak

    836201       673   144         1,512   63   144  

Pell City Area

  940056     1,553   93                

Eden

    827200       250   75         552   23   75

Pell City

    827400       742   70         1,632   68   200

Oak Ridge

    827600       561   70         864   36   70

 

Page 6 of 7



--------------------------------------------------------------------------------

Service Agreement: FSNG1

Effective: 09/01/2010

Supersedes the previous Exhibit B

EXHIBIT B

SHIPPER: Alabama Gas Corporation

These pages of the Exhibit B of Service Agreement FSNG1 detail the firm contract
pressure obligations underlying

each delivery point MDDQ to Exhibit B of FSNG1.

 

                                     For Information Only: Stand Alone
Meter Station Design Capability

Point

Name

  Point
Code   Meter
Station
Code   MDDQ
(mcf/d)   6%
MDDQ
(mcf/hr)   Daily
Delivery
Capacity
(mcf/d)   Pressure
Obligation
(psig)   Line Pressure
Max/Min        Max
Daily
Capability
(mcf/d)   Max
Hourly
Capability
(mcf/hr)   Pressure
Used for
Station
Capability
(psig)  

Reform Area

  940046     600   36                

Reform

    818800       590   48         1,008   42   48

Reform #2

    819400       10   150         1,080   45   150  

Greene County

  801600     75   5     Line         419,712   17,488   850

Selma #1

  803700     575   34     275         26,400   1,100   245

Selma #2

  803800     9,827   590     600         30,888   1,287   600

Ala-Int Paper

  803900     0   0     Line         58,800   2,450   950

Montgomery #4

  805300     8,341   500     Line         77,640   3,235   850

Montgomery #5

  805400     15,000   900     700 to 720         89,700   3,738   700

Montgomery #6

  805500     31,595   1,896     700 to 720         116,600   4,858   700

Russell Mills

  806000     261   16     Line         10,200   425   450

Opelika #3

  813600     5,695   342     Line         41,760   1,740   1,000

Brent/Centerville

  817400     1,200   72     200         3,576   149   200

Plant Miller

  834100     2   0     115         41,640   1,735   140

Farm Taps

  847900     0   0     Line         NA   NA   NA  

GRAND TOTAL:

      344,612   20,677                

 

Page 7 of 7